Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143102 & (23)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BAHRI M. NAKASH, a/k/a Ben Nakash, and                                                                  Brian K. Zahra,
  OAKMAN INVESTMENT, LLC,                                                                                            Justices
            Plaintiffs-Appellees,
  v                                                                SC: 143102
                                                                   COA: 299802
  NASIR KHAN, d/b/a Complete Physical                              Oakland CC: 2009-101195-CK
  Therapy and Rehab and SEEMAB KHAN,
              Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 7, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
         h0919                                                                Clerk